The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to continuation filed on 9/10/2021.
 Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the limitation as recited in independent claim 1. 
The closest cited prior arts; USPGN 2010/0286840 by Powell et al. teaches a method of monitoring a power delivery system and adjusting parameters based on measurements of smart meters.  However, it does not disclose at least “the controller is configured to operate the at least one component adjusting device within first upper and lower limits for a first control mode or within second upper and lower limits for a second control mode, and the controller is configured to optimize a first linear model in the first control mode and to optimize a second linear model in the second control mode, wherein optimizing the second linear model comprises minimizing a slope of one or more block voltage” as recited in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONGFA PHILIP WANG whose telephone number is (571)272-5934.  The examiner can normally be reached on Monday-Friday 8-4 ET.  Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2197